Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/370,467 filed on March 29, 2019.
Applicant filed an amendment on January 7, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on October 7, 2020.  Applicant has amended claims 1-3, 5-7 and 9-20, has canceled claims 4, 13 and 19, and added claims 21-22.  Claims 1-3, 5-12, 14-18 and 20-22 are currently pending.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Response to Arguments
Applicant's arguments filed on January 7, 2021 have been fully considered but they are moot because the presented arguments involve amendments made to independent claims 1, 10 and 16 which required an updated search necessitating new grounds of rejection the results of which are presented in the Office action that appears below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 22, the claim recites: wherein the first set of rows and the second set of rows are intermixed with one another.
Claim 22 depends from claim 21. Aside from the fact that the term “intermixed” is ambiguous. it appears that claim 22 is in contradiction from claim 21 according to which a first of rows are distinct from a second set of rows. Therefore, claim 22 is rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Notwithstanding the rejection of claim 22 under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention, the claim will be examined on merit as best understood and interpreted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 10-12, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2017/0191946 A1 (Smith) in view of Grauer et al., US 2015/0296200 A1 (Grauer).
With respect to claim 1, Smith discloses a computer-implemented method for generating a three-dimensional (3D) image [abstract, par. 19], the method comprising: receiving, at one or more processing devices [FIG. 6, desktop 122], data corresponding to a first set of pixels [FIG. 10, line scan of region 1] of an image sensor [FIG. 10, sensor], wherein the first set of pixels are exposed under illumination by a first source [FIG. 10, light 1], and wherein activation of the first source is synchronized with exposure of the first set of pixels; receiving, at the one or more processing devices [FIG. 10, desktop 122], data corresponding to a second set of pixels [FIG. 10, line scan of region 2] of the image sensor [FIG. 10, sensor], wherein the second set of pixels are exposed under illumination by a second source [FIG. 10, light 2] that is spatially separated from the first source [FIG. 3, light sources 21 and 22, par. 82 – see also FIG. 10, light 2], and wherein activation of the second source is synchronized with exposure of the second set of pixels; and generating the 3D image [par. 19] using the data corresponding to the first set of pixels [FIG. 10, line scan of region 1] as a first image of a pair of photometric stereo images [pars. 19, 30], and the data corresponding to the second set of pixels [FIG. 10, line scan of region 2] as a second image of the pair of photometric stereo images [pars. 19, 30]. But Smith does not explicitly disclose the limitations wherein activation of the first source is synchronized with exposure of the first set of pixels; and activation of the second source is synchronized with exposure of the second set of pixels. However, Grauer discloses wherein activation of the first source is synchronized with exposure of the first set of pixels [abstract, pars. 8, 24, FIG. 2 – see refs. to gated camera/module 71]; and activation of the second source is synchronized with exposure of the second set of pixels [abstract, pars. 8, 24, FIG. 2 – see refs. to gated camera/module 71]. Therefore, in view of disclosures by Grauer, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith and Grauer with the motivation to devise a method and system for improving capturing of stereoscopic images of a scene [Grauer: abstract].
With respect to claim 2, Smith, in view of Grauer, disclose all the limitations of claim 1 and further discloses wherein the first and second sets of pixels are at least partially non-overlapping [FIG. 10 – see line scan of region 1 and line scan of region 2].
With respect to claim 3, Smith, in view of Grauer, disclose all the limitations of claim 1 and further discloses wherein exposure of the image sensor is controlled by a rolling shutter that exposes the first set of pixels and the second set of pixels in a row-wise manner [FIG. 10 – see line scan of region 1 and line scan of region 2 where scanning is performed in a row-wise manner].
With respect to claim 5, Smith, in view of Grauer, disclose all the limitations of claim 1 and further discloses wherein the first source is activated at a higher intensity than the second source at a time of exposure of the first set of pixels [par. 19 – ref. to the necessary intensity distribution, and par. 93 – ref. to a plurality of high intensity LEDs and par. 105 where output intensity of each source is controlled and verified by measurement – see also Prakash et al., US 2019/0044723 A1, par. 36].
With respect to claim 6, Smith, in view of Grauer, disclose all the limitations of claim 1 and further discloses wherein the second source is activated at a higher intensity than the second source at a time of exposure of the first set of pixels [par. 19 – ref. to the necessary intensity distribution, and par. 93 – ref. to a plurality of high intensity LEDs and par. 105 where output intensity of each source is controlled and verified by measurement – see also Prakash et al., US 2019/0044723 A1, par. 36].
With respect to claims 10-12 and 14-15, the claims are drawn computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-3 and 5-6, respectively. Therefore, claims 10-12 and 14-15 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-3 and 5-6, respectively.
With respect to claims 16-18 and 20, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 1-3 and 5, respectively. Therefore, claims 16-18 and 20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-3 and 5, respectively.
With respect to claim 21, Smith, in view of Grauer, disclose all the limitations of claim 3 and further discloses wherein the first set of pixels are included in a first set of rows of the image sensor, and wherein the second set of pixels are included in a second set of rows of the image sensor [FIG. 10 – the line scan of region 1 scans a row of the sensor, a first set of rows, when light 1(synchronized with capturing the scan by the sensor) is illuminated followed by the line scan of region 2 scanning another row of the sensor, a second set of rows, when light 2 (synchronized with capturing the scan by the sensor) is illuminated, as shown in FIG. 10].
With respect to claim 22, Smith, in view of Grauer, disclose all the limitations of claim 21 and further discloses wherein the first set of rows and the second set of rows are intermixed with one another [assuming that “intermixing of rows” means “overlapping of rows”, this can be achieved by proper positioning of the two masks shown in FIG. 10 that controls the areas of regions 1 and 2 that are illuminated by lights 1 and 2, respectively].

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Grauer, as applied to claim 1, and further in view of Prakash et al., US 2019/0044723 A1 (Prakash).
With respect to claim 7, Smith in view of Grauer, disclose all the limitations of claim 1. But Smith and Grauer, alone or in combination, do not explicitly disclose that the 3D image corresponds to an alternative representation of a live person; and responsive to determining that the 3D image corresponds to the alternative representation of the live person, preventing access to a secure system. However, Prakash discloses that the 3D image corresponds to an alternative representation of a live person [abstract – ref. to facial recognition]; and responsive to determining that the 3D image corresponds to the alternative representation of the live person, preventing access to a secure system [claim 1 – ref. to determine whether to authorize facial recognition in response to analyzing the image information and determining whether the image information was captured using the pseudo-random sequence of image capture mode]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Smith and Grauer with Prakash with the motivation to use the invention of Smith and Grauer for recognition of faces of real individuals [Prakash: claim 1].
With respect to claim 8, Smith in view of Grauer, disclose all the limitations of claim 1. Furthermore, Prakash discloses wherein the 3D image depicts a user; and the method comprises: authenticating the user based on comparing the 3D image of the user to a template image of the user [claim 1 – see comments under the above rejection of claim 7]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.
With respect to claim 9, Smith in view of Grauer, disclose all the limitations of claim 1. Furthermore, Prakash discloses wherein the first source is activated at a different wavelength than the second source at a time of exposure of the first set of pixels [par. 36]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.

	

	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Bruls et al., WO 2014/165744 A1, discloses re-targeting a 3D image signal.
Evans et al., WO 2014/164921 A1, discloses system and method for enhancing stereoscopic images.
Ballard et al., US 2019/0044723 A1, discloses apparatus for performing facial recognition.
Bendall, US 2018/0270465 A1, discloses method and device for inspection of an asset.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485